Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Solomon on 12/13/2021.

The application has been amended as follows: 
The CLAIMS have been amended as detailed below.

In Claim 1, lines 2 – 3, “that consists of” has been changed to –including–. 
    In line 3, “has” has been deleted. 
    In line 5, “the outer” has been changed to –an outer–. 
    In line 7, “the other” has been changed to –another–. 
In Claim 4, lines 3 – 4, “the other portion” has been changed to –another portion of the gap–.  
In each of Claims 4, 5, and 6, line 1, “any one of” has been deleted.

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed fixing inspection socket comprising metals housings each which has a through hole into which a 
Nakamura ‘144 does not disclose a terminal comprising a barrel with a flange positioned in a through hole as required by the claims. Nakamura ‘957 discloses a terminal comprising a barrel with a flange, but does not disclose metal housings each having through holes as required by the claims, or a resin alignment board sandwiched by the housings, and furthermore the flange electrically connects to the housing and thus does not impedance match as required by the claims. Kawate disclose a barrel terminal that impedance matches but does not disclose a flange or the required housings sandwiching a resin alignment board as required by the claims. Nagata and Yokowo ‘946 each disclose terminals with barrels having flanges that are used for helping retain the barrel within a through hole in a housing, but each does not disclose or teach the required metal housing and resin boards, or the gap between the through hole and an outer periphery of the terminal for impedance matching.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833    


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833